DETAILED ACTION
This office action is responsive to the applicant’s request for continued examination filed July 28, 2021.  The application contains claims 1, 3-9, 15-17, 19-23, and 28-29, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
 Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations in amended claims 17, 19-23, 28-29 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Claim 17 recites the limitation "input” coupled with functional language (“to receive”) without reciting sufficient structure to achieve the function.
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 17, 19-23, and 28-29 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: Paragraph [0066] states, “The input unit 130 may be configured to receive input digital or character information and generate a key signal related to user settings and function control of the terminal 100. Specifically, 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. Claimed modules also trigger interpretation of the claim language under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph since they are considered a place holder for a corresponding structure in the specification.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, 9, 16-17, 19-22, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dwan [US 2015/0052430 A1] in view of Smith [US 2016/0188181 A1].

With regard to Claim 1,
Dwan teach an object processing method, wherein the method comprises: 
displaying a first display screen on a touch panel display, wherein the first display screen comprises at least two objects (Fig. 2A, [0004], “touch-sensing display interface may correspond to a touch screen on a mobile device”); 
receiving a first operation instruction, entering a selection mode according to the first operation instruction ([0004], “first touch gesture may be detected with the touch-sensing display interface to engage a selection mode. For example, holding down an object or finger on a touch-sensing display interface for a predefined period of time, sometimes referred to as a “long press,” may engage the selection mode”); 
receiving a first user input, wherein the first user input is a first selection instruction in the selection mode on the first display screen displayed on the touch panel display (Fig. 6, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display interface. In some embodiments, the tap may end at time t4 when the touch-sensing display interface no longer detects the object”, [0080]); 
determining a first position according to the first selection instruction on the first display screen (Fig. 6, [0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the input location to identify the selected item [0080]);
determining whether an additional user input is received within a preset time threshold after receiving the first selection instruction, wherein the additional user input and the first user input are separate user inputs received on the touch panel display (Fig. 3A-3B, Fig. 4A-4B, [0079], “line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the tap location to identify the selected item, [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”);
in response to not receiving additional user input within the preset time threshold, determining a selection area according to the first selection instruction as a first target object (Fig. 6, [0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the tap location to identify the selected item, [0079], [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”);
in response to receiving additional user input within the preset time threshold in the selection mode, an operation of the selection mode further comprises:
receiving a second user input on the first display screen of the touch panel display within the preset time threshold in the selection mode, wherein the second user input is a second selection instruction ([0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the tap location to identify the selected item, [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”); or
receiving a second user input on the touch panel display, wherein the second user input is a display screen switch operation instruction, and wherein the display screen switch operation instruction is used to instruct to switch to a second display screen displaying on the touch panel display, and the operation of the selection mode further comprises:
displaying the second display screen in response to the display screen switch operation instruction; and 
receiving a third user input on the second display screen displayed on the touch panel display, wherein the third user input is a [[the]] second selection instruction on the second display screen, and wherein the second selection instruction is received on the second display screen after the display screen switch operation instruction is completed; 
after receiving the second selection instruction:
determining a second position according to the second selection instruction (Fig. 3A-3B, Fig. 4A-4B, [0079], “line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0081], [[086]);
[determining] an area covered between the first position and the second position as the selection area (Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”, [0086], [0093], swipe gesture will have a first input point and a second input point and the system will determine the area in between for selection);
determining an object in the selection area between the first position and the second position as the first target object (Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”, [0086], [0093]).
Dwan do not explicitly teach calculating an area.
Smith teach calculating an area covered between the first position and the second position as the selection area ([0245]-[0246], “selection area is calculated … the selection area refers to a region of the display, or a region of an object pictured on the display, which has been chosen for selection. The calculation of the selection area may be based upon one or more factors, including, but not limited to, a contact pressure level, a touch state, a contact area, a contact point, a selection boundary, a selection boundary geometry, and/or any other information derived from user interaction. In some embodiments, the selection area may be described as the pixels contained within a selection boundary”).
Dwan and Smith are analogous art to the claimed invention because they are from a similar field of endeavor of allowing selection of displayed content. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwan to calculate a selection area resulting in resolutions as disclosed by Smith with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Dwan as described above to provide a simple, flexible, convenient, and accurate way to identify the user’s selection related to different forms of displayed content.


With regard to Claim 3,
Dwan-Smith teach the method according to claim 1, wherein the method further comprises:
receiving a third selection instruction and a fourth selection instruction; determining a third position and a fourth position according to the third selection instruction and the fourth selection instruction (Dwan, Fig. 6, [0079], “although line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, as long as the selection gesture is within a predetermined time threshold system will allow multiple selection and will not end the selection mode as shown in Fig. 6 where there is multiple input received (664) that could refer to tap or swipe selection input,  [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”);
determining an object between the third position and the fourth position as a second target object (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0079], “line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0081], [0086]); and
marking both the first target object and the second target object as being in a selected state (Dwan, Fig. 6, [0079], “although line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items” [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, as long as the selection gesture is within a predetermined time threshold system will allow multiple selection and will not end the selection mode as shown in Fig. 6 where there is multiple input received (664) that could refer to tap or swipe selection input for selecting multiple items).

With regard to Claim 4,
Dwan-Smith teach method according to claim 1, wherein the determining a first position according to the first selection instruction includes:
performing matching on the first selection instruction and a first preset instruction (Dwan, Fig. 3-4, Fig. 6, t3, [0074], “line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, system detect an increase in pressure, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and 
when the matching on the first selection instruction and the first preset instruction succeeds: 
determining that the first selection instruction is a selection instruction, and determining a position corresponding to the first selection instruction as the first position (Dwan, Fig. 3-6, t3, t5, [0074], “select and place one or more content items in a subset of content items. In some embodiments, line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0080], “tapping period 664 may correspond to one or more gestures different than a tap” [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
the determining a second position according to the second selection instruction includes: 
performing matching on the second selection instruction and a second preset instruction (Dwan, [0078], “the tap may end at time t4 when the touch-sensing display interface no longer detects the object”); and 
when the matching on the second selection instruction and the second preset instruction succeeds:
determining that the second selection instruction is a selection instruction, and determining a position corresponding to the second selection instruction as the second position (Dwan, Fig. 6, t4, t6, [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0081], “one or more modules on the user device may detect a difference between the gestures and differentiate between the gesture that engages the selection mode and the gesture that selects content items”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, system identify and differentiate between different gestures).

With regard to Claim 5,
Dwan-Smith teach the method according to claim 3, wherein the determining a third position according to the third selection instruction includes:
performing matching on the third selection instruction and a first preset instruction (Dawn, Fig. 3-4, Fig. 6, t5, [0074], “line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
when the matching on the third selection instruction and the first preset instruction succeeds, determining that the third selection instruction is a selection instruction, and determining a position corresponding to the third selection instruction as the third position (Dwan, Fig. 6, t3, t5, [0074], “select and place one or more content items in a subset of content items. In some embodiments, line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0080], “tapping period 664 may correspond to one or more gestures different than a tap”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
the determining a fourth position according to the fourth selection instruction includes:
performing matching on the fourth selection instruction and a second preset instruction (Dwan, [0078], “the tap may end at time t4 when the touch-sensing display interface no longer detects the object”, [0079], “tapping period between t5 and t6 may be substantially similar to the tapping period between t3 and t4”); and
when the matching on the fourth selection instruction and the second preset instruction succeeds, determining that the fourth selection instruction is a selection instruction, and determining a position corresponding to the fourth selection instruction as the fourth position (Dwan, Fig. 6, t6, [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0079], [0081], “one or more modules on the user device may detect a difference between the gestures”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”).


With regard to Claim 6,
Dwan-Smith teach the method according to claim 1, wherein the first selection instruction is a first track/gesture, and the determining a first position according to the first selection instruction includes:
performing matching on the first track/gesture and a first preset track/gesture (Dwan, Fig. 3-4, Fig. 6, [0074], [0080], [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
when the matching on the first track/gesture and the first preset track/gesture succeeds, determining that the first track/gesture is a selection instruction, and determining a position corresponding to the first track/gesture as the first position (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
wherein the second selection instruction is a second track/gesture, and the determining a second position according to the second selection instruction includes:
performing matching on the second track/gesture and a second preset track/gesture (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
when the matching on the second track/gesture and the second preset track/gesture succeeds, determining that the second track/gesture is a selection instruction, and determining a position corresponding to the second track/gesture as the second position (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”).

With regard to Claim 9,
Dwan-Smith teach the method according to claim 1, wherein the determining an object between the first position and the second position as a first target object includes:
determining the object between the first position and the second position as the first target object using a selected mode (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”, [0093]).

With regard to Claim 16,
Dwan-Smith teach the method according to claim 1, wherein at least one of the first selection or the second selection instruction is a voice selection instruction (Dwan, Fig. 12, [0087], “once engaged in the selection mode, a user may use various voice commands to take subsequent action(s). Device 808 may include one or more modules that may be operable to receive the commands and transform them into one or more inputs in the selection mode. For example, a user may say “select all,” and device 808 may select and place all the displayed content items in the subset. By allowing selection and placement via voice commands”).

With regard to Claim 17,
Claim 17 is similar in scope to claim 1; therefore it is rejected under similar rationale.


With regard to Claim 19,
Claim 19 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 20,
Claim 20 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 21,
Claim 21 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 22,
Claim 22 is similar in scope to claim 6; therefore it is rejected under similar rationale.

With regard to claim 28,
Dwan-Smith teach the terminal according to claim 17, wherein the at least one processor is further configured to determine the object between the first position and the second position as the target object using a selected mode, wherein the selected mode is at least one of the following modes: a horizontal selection mode, a longitudinal selection mode, a direction attribute mode, a unidirectional selection mode, or a closed image selection mode (Dwan, Fig. 3-5).



With regard to Claim 29,
Dwan-Smith teach the terminal according to claim 17, wherein the input further comprises a microphone (Dwan, [0116]), wherein the microphone is configured to receive at least one of the first selection instruction or the second selection instruction, and the at least one of the first selection instruction or the second selection instruction is a voice selection instruction (Dwan, Fig. 12, [0087], “once engaged in the selection mode, a user may use various voice commands to take subsequent action(s). Device 808 may include one or more modules that may be operable to receive the commands and transform them into one or more inputs in the selection mode. For example, a user may say “select all,” and device 808 may select and place all the displayed content items in the subset. By allowing selection and placement via voice commands”).

Claims 7-8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dwan [US 2015/0052430 A1] in view of Smith [US 2016/0188181 A1] in view of US5471578A [hereinafter Moran].

With regard to Claim 7,
Dwan-Smith teach the method according to claim 1, wherein the first selection instruction is a first track/gesture, and the determining a first position according to the first selection instruction includes:
recognizing the first track/gesture as a first [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”);
performing matching on the first [input] and a first preset [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, first selection instruction and the first preset instruction is the detection of the start of a sliding gesture, tap, flick);
when the matching on the first [input] and the first preset [input] succeeds, determining that the first [input] is a selection instruction, and determining a position corresponding to the first character as the first position (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and 
wherein the second selection instruction is a second track/gesture, and the determining a second position according to the second selection instruction includes:
recognizing the second track/gesture as a second [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”);
performing matching on the second [input] and a second preset [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, second selection instruction and the second preset instruction is the detection of the end of a sliding gesture, tap, flick or provide any other gesture); and 
when the matching succeeds, determining that the second [input] is a selection instruction, and determining a position corresponding to the second [input] as the second position (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”).
Dwan-Smith do not explicitly teach that the first input is a character and that the second input is a character. 
Moran teach recognizing the first track/gesture as a first character (Fig. 15 a, system detect the bracket input for selection); 
performing matching on the first character and a first preset character, and 
when the matching on the first character and the first preset character succeeds, determining that the first character is a selection instruction (Fig. 15b, Col. 8, lines 14-16, system identified the bracket character as a selection instruction), and 
determining a position corresponding to the first character as the first position (Fig. 15b, Col. 8, lines 14-16, system identified the bracket character as a selection instruction and identified its location for selecting the objects displayed after the bracket location); and 
wherein the second selection instruction is a second track/gesture, and the determining a second position according to the second selection instruction includes:
recognizing the second track/gesture as a second character (Fig. 15 C, system detect the drawing of a second bracket by the user);
performing matching on the second character and a second preset character, and when the matching succeeds, determining that the second character is a selection instruction (Fig. 15 d Col. 8, lines 16-20, system identified the second character as a selection instruction);and 
determining a position corresponding to the second character as the second position (Fig. 15 d Col. 8, lines 16-20, system identified the second character as a selection instruction that have a specific position for selection the objects between the first and second position).
It would have obvious for a person of ordinary skill in the art before the time of filing of the invention to modify Dwan-Smith input gesture to include the ability to detect and use characters as a form of input.
The motive for the modification would have been to facilitate the user selection process which will improve the user interaction experience and save the user’s time and effort at the selection process.

With regard to Claim 8,
Dwan-Smith teach the method according to claim 1, wherein the method further comprises: 
marking the first target object as being in a selected state (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, Fig. 6, [0079], “although line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”); and
the marking the first target object as being in the selected state includes:
marking, according to the first selection instruction, an object after the first position as being selected (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, Fig. 6, [0079], “although line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”).
Dwan-Smith do not explicitly teach canceling selected-identification of an object outside the first position and the second position according to the second selection instruction.
Moran teach marking the first target object as being in a selected state (Col. 8, lines 14-16, Fig. 15(a)-Fig. 15(b)); and
the marking the first target object as being in the selected state includes:
marking, according to the first selection instruction, an object after the first position as being selected (Col. 8, lines 14-16, Fig. 15(a)-Fig. 15(b)).
and canceling selected-identification of an object outside the first position and the second position according to the second selection instruction (Col. 8, lines 16-20, Fig. 15(c)-Fig. 15(d)).
It would have obvious for a person of ordinary skill in the art before the time of filing of the invention to modify Dwan-Smith to unselect any object that is outside of the first and second position.
The motive for the modification would have been to provide the user with the ability to limit the scope of the selection to the specific objects between the first and the second positions (Moran, Col. 8, Lines 16-18).
With regard to Claim 23,
Claim 23 is similar in scope to claim 7; therefore it is rejected under similar rationale.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dwan [US 2015/0052430 A1] in view of Smith [US 2016/0188181 A1] in view of https://www.cs.cmu.edu/~jbigham/pubs/pdfs/2014/justspeak.pdf [hereinafter JustSpeak] published on July 25, 2015.

With regard to Claim 15,
Dwan-Smith teach the method according to claim 1, wherein the first operation instruction is a control instruction and the entering a selection mode according to the first operation instruction includes: entering the selection mode according to the control instruction (Dwan, [0004], “first touch gesture may be detected with the touch-sensing display interface to engage a selection mode. For example, holding down an object or finger on a touch-sensing display interface for a predefined period of time, sometimes referred to as a “long press,” may engage the selection mode”). 
Dwan- Smith do not explicitly teach a voice control instruction, according to the voice control instruction.
JustSpeak teach a voice control instruction, and according to the voice control instruction (Page 5, Table 2, “Long press controls, Hold Refresh, Long tap”, “Each action can be expressed in several diﬀerent ways just like communicating with real humans. For instance, to long press a button labeled as “reset”, users can tell JustSpeak to “long click/press reset”, “press/click and hold reset” or simply “hold re-set”. Some synonyms of each supported action are also shown in table 2”).
It would have obvious for a person of ordinary skill in the art before the time of filing of the invention to modify Dwan-Smith to include the ability to use voice commands.
The motive for the modification would have been to provide natural and ﬂexible user experience (JustSpeak, Page 5, “In order to provide natural and ﬂexible user experience, we designed a grammar based utterance parsing process for JustSpeak”).
In other words Dwan-Smith teach the ability to use long tap gesture as the first instruction and JustSpeak teach the ability to use voice command to input a long tap.

Response to Arguments
Examiner respectfully withdraw the 35 U.S.C. 112(a) rejection based on applicant persuasive argument (Remarks P. 11).
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the argued reference Fei for any teaching or matter specifically challenged in the argument (Remarks P. 12-13). Examiner rely on Dwan to teach the ability to detect a first selection input and a second selection input to select what is displayed in between the first and second input location with a predetermined period of time See at least ¶78, “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the tap location to identify the selected item, ¶81, “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, ¶80, “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”.
Examiner further notes that the amended claims 1 and 17 require an additional input that could be a second selection input OR a second selection input after a screen switching input and not both. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication 2016/0147384 A1 filed by Hong et al. See at least ¶207-208, determining the selection of an element based on a first input if there is no second input is detected within a preset time window.
United States Patent Application Publication 2017/0277265 A1 filed by Kuan et al. See at least ¶85-86, system identify a tap gesture and a swipe gesture based on the received inputs within a preset period of time
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174